Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
Claims 4-6 15-16, 19, 22-25 have been canceled.  Claims 1, 7-11, 13-14, 18, 20-21 are withdrawn as drawn to non-elected invention. Claims 2-3, 12 and 17 drawn to Group A (Bacillus subtilis xylanase) species only, are still at issue and are present for examination.
Applicants' arguments filed on 4/20/22, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 12 and 17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention according to previous office action. 
In response to this rejection, applicant argues the following: (1) that the patentability of instant invention is basically directed to the use of xylanases for production of fermentation products, wherein the characterization of said xylanases as being members of  GH30_8 family in claim 2, appears to have been considered as adequate description by the examiner. (2) The prior art provides ample examples of the types of alpha amylases and glucoamylases which may be used in such fermentation methods of instant claim 2 and no further description of such products deems to be necessary. Finally, applicant states that to narrow down the scope of invention even further, he/she has introduced the term “ethanol” into claim 2 and hence, this rejection should be withdrawn.
These arguments were fully considered but were found unpersuasive. In response to applicant’s first argument, firstly, the examiner only found one species for respective genera of bacterial or fungal alpha amylases which may be utilized in this invention in the disclosure and two species is hardly adequate to fully describe the genus of alpha amylases utilized. Secondly, for the sake of argument, if applicant is convinced that  liquefaction and saccharification steps inherently utilize enzymes which are fully described in the prior art and use of said enzymes have no impact on patentability of this invention, it is unclear as to why he/she keeps reciting their names (namely alpha amylase, glucoamylase etc.) in steps (a)-(b) of claim 2. As applicant appreciates, such effort merely crowds up the invention and creates confusion. Applicant may consider just reciting “liquefaction” and “saccharification utilizing xylanases “ in steps (a) and (b) of the claimed invention.
With respect to applicant’s second argument, he/she is well aware that the saccharification step of claim 2 is not merely restricted to use of GH30_8 family of xylanases but also enzyme blends which may comprise said xylanases (and optionally many other xylanases from other families and sources etc.) and hence, the scope of xylanases utilized remains extremely broad and in contrast to applicant’s assumption, the examiner does not find that xylanases claimed are adequately described.
Therefore, even though applicant’s kind effort in narrowing down the scope of the claimed invention to “a method of producing ethanol” is well appreciated, given the breadth of the claims and what is provided in the disclosure, it is still believed that applicant did not have full possession of the invention before the effective filing time of this invention and hence, the rejection remains.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 12 and 17 are rejected under 35 U.S.C. 102(b)(2)) as anticipated by Kraemer et al., “Kraemer” (US2019/0309240, 10/2019) or, in the alternative, under 35 U.S.C. 103 as obvious over Kraemer.
Kraemer teaches and claims a method of producing ethanol (see claim 12 for example) comprising the following steps:
i) converting starch containing material (which may be corn, see [0054] of Kraemer’s disclosure) to fermentable sugars,
 ii) fermenting the fermentable sugars with a microorganism (which may be yeast, see [0032] of Kraemer’s publication) to fermented mash, wherein the fermentation is carried out in the presence of a first enzyme composition (which may comprise alpha amylase and glucoamylase, see claim 17) further comprising at least one hemicellulase, 
iii) subjecting the fermented mash after the fermentation process to a second enzyme composition comprising a beta- 1,3 glucanase and a xylanase, and
 iv)  separating the ethanol in the fermented mash by distillation and
 optionally, obtaining a fibrous by-product, as mentioned in claim 26. 
Said xylanase in step (iii) above, (see [0088] of the Kraemer’s disclosure)  is explained to be preferably an endo beta 1,4 xylanase (which inherently belongs to GH30_8 family of xylanases, see previous office action) and its source may be Bacillus subtilis (see [0090] of Kraemer) inherently having at least 80% identity to SEQ ID NO:1-3 of this invention).
Said patent publication in claim 21, further recites its ethanol production method of claim 12 to 
further include:
 (e) distilling of the fermented and saccharified material obtained in step (d) providing two fractions: 1) an alcohol fraction and 2) a Whole Stillage fraction; 
(f) separating the Whole Stillage into two fractions: 1) Wet Grain fraction and 2) Thin Stillage; 
(g) optionally evaporating the Thin Stillage to provide two fractions: 1 ) Condensate and 2) Syrup, 
(h) separating the desired fermentation by-product from the Wet Grain fraction, wherein said by-product may be dried distiller’s grain (DDG) or distiller’s dried grains with soluble (DDGS), see claim 26.
Therefore, it is believed that Kraemer as whole anticipates this invention, or in the least renders it obvious.  
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656